       Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 1 of 16



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          JOINT CASE MANAGEMENT
MENDOZA JERONIMO, CORAIMA                        CONFERENCE STATEMENT
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG,                          DATE: AUGUST 5, 2020
                                                 TIME: 9:00 A.M.
                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                               CASE NO. 3:20-CV-02731-VC
                                JOINT CMC STATEMENT
       Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 2 of 16



BREE BERNWANGER* (NY SBN 5036397)         MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                    mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)               COOLEY LLP
hrodarte@lccrsf.org                       101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                    San Francisco, CA 94111
CIVIL RIGHTS OF                           Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                    Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                   TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631                 tcook@cooley.com
                                          FRANCISCO M. UNGER (Mass. BBO# 698807)*
JUDAH LAKIN (SBN 307740)                  funger@cooley.com
judah@lakinwille.com                      COOLEY LLP
AMALIA WILLE (SBN 293342)                 500 Boylston Street
amalia@lakinwille.com                     Boston, MA 02116
LAKIN & WILLE LLP                         Telephone: (617) 937-2300
1939 Harrison Street, Suite 420           Facsimile: (617) 937-2400
Oakland, CA 94612
Telephone: (510) 379-9216                 Attorneys for Petitioners-Plaintiffs
Facsimile: (510) 379-9219
                                          *Admitted Pro Hac Vice
JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                             CASE NO. 3:20-CV-02731-VC
                              JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 3 of 16




       At the most recent Case Management Conference on July 6, 2020, the Court requested
that the parties confer to develop a schedule for the remainder of the case. The parties have now
conferred and jointly submit their proposed schedules set forth as Item 5 below.
       In addition, the parties wish to update the Court on the following recent developments:
1.     Positive COVID-19 tests at Mesa Verde and Yuba.
       Plaintiffs’ Statement: At the Court’s instruction, Defendants have periodically informed
Plaintiffs of positive test results among staff and detainees at the two facilities. As of today,
Plaintiffs have been informed of positive tests for thirteen staff members and three detainees at
Mesa Verde, and two staff members at Yuba. The number of COVID-positive staff members at
Mesa Verde is almost certainly a severe undercount of staff who are infected with COVID-19, as
discovery reveals that GEO is not offering testing to GEO officers and has no clear policy to
ensure that positive tests from staff taken outside the facility are promptly communicated to
management and acted upon. Except as noted below, in almost all cases, Defendants have stated
that these positive results do not suggest a need for additional testing of detainees, since
Defendants contend that only one of the staff members had “close contact” with any detainee. 1
Even in that case, one of the detainees who had had close contact with the COVID-positive staff
member affirmatively sought testing (after initially refusing) but was denied a test because he
was not symptomatic. In response to the first COVID-positive staff member, Defendants
ultimately tested twelve detainees with whom that staff member had come into contact, but
Defendants contended that such testing was not required because there was no “close” contact.
Defendants are also not reporting whether staff have had close contact with other staff members,
even though staff are a primary vector for the introduction of COVID-19 in congregate facilities.
       On July 30, Plaintiffs learned through deposition testimony of the GEO Facility
Administrator that a class member in Dorm B at Mesa Verde tested positive for COVID-19 after


1
 Defendants have provided sparse information about each staff member who has tested positive,
making it difficult to discern the accuracy of their assertion that the individual had no “close
contact” with any detainees. Where the staff member is a GEO officer, in almost all cases,
Defendants have provided no further information about whether the officer was typically in the
dorms or interacted with detainees in the course of their work.

                                              1
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 4 of 16




experiencing serious illness. While the dorm is now cohorted, the GEO Facility Manager
testified that GEO had no intention of testing anyone in Dorm B and ICE had not asked them to
be tested. (As stated by Defendants below, that directive appears to have been since revised.
Defendants have not reported any test results.) Moreover, over the last week, at least five class
members have been transferred from Dorm B to Dorms C and D, increasing the risk of facility-
wide transmission. To Plaintiffs’ knowledge, no one in any of these dorms has been offered a
test. Plaintiffs disagree that such limited testing of class members is required where more than
10% of the Mesa Verde staff have tested positive for COVID-19 in recent weeks. Plaintiffs
believe these new developments make it even more urgent that Defendants implement, or be
required to implement, more uniform and comprehensive plans for testing detainees, and for
housing or releasing detainees, and/or limiting intake, to mitigate the risk of COVID
transmission at both facilities. 2
        Defendants’ Statement: As of July 30, 2020, to Federal Defendants’ knowledge, two
Yuba County Jail staff have tested positive for COVID-19. Contact tracing revealed no detainee
contact with the first individual and no detainee close contact with the second.
        As of July 30, 2020, thirteen active staff members (eight GEO Group staff and five
Wellpath staff) at Mesa Verde have tested positive for COVID-19. Guidance from the CDC
regarding contact tracing recommends determining who was in “close contact” with the
individual testing positive. A close contact is “someone who was within 6 feet of an infected
person for at least 15 minutes starting from 2 days before illness onset (or, for asymptomatic


2
  At the last Case Management Conference, the parties discussed a positive test of a detainee
upon intake at Mesa Verde, which led to the transfer of six other detainees to Adelanto Detention
Center. In response to an inquiry from the Court, counsel for Plaintiffs noted (based on
information on the ICE website) that Adelanto had a significant number of detainees who had
tested positive for COVID-19, as well as one death. With regard to the death, Plaintiffs’ counsel
subsequently discovered that he had confused Adelanto with Otay Mesa. Counsel apologizes to
the Court and defense counsel for the error. Defendants note that at the time of the statement by
Plaintiffs’ counsel, there were zero active confirmed COVID cases among Adelanto detainees,
and there had been eight cumulative cases, all of whom had recovered. See Declaration of AFOD
Gabriel Valdez, Roman v. Wolf, 5:20-cv-768-TJH-PVC (C.D. Cal. July 10, 2020), Dkt. No. 163-
1. However, the ICE website did show a different number, as explained in AFOD Valdez’s
declaration.

                                                 2
                                     CASE NO. 3:20-CV-02731-VC
                                      JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 5 of 16




patients, 2 days prior to specimen collection) until the time the patient is isolated.”
https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-
plan/appendix.html#contact. GEO and/or Wellpath have conducted contact tracing for each
positive staff member. Of the thirteen staff members, one GEO officer had close contact with
one detainee and some contact with another detainee on June 30, 2020. 3 Both detainees were
offered testing in this instance and both refused. No other close contact with detainees has been
identified. Some of the thirteen active staff members had close contact with other staff members,
and those close contacts were informed according to CDC guidance. While the information
regarding close contacts between staff have not been reported to Plaintiffs in each case, contact
tracing among staff member is being conducted. Additionally, the Wellpath medical staff were
all offered testing in mid-July due to the positive cases in the medical staff.
       Two detainees have tested positive for COVID-19 during their intake screenings. The
first detainee tested positive on July 1, 2020, and was in medical isolation until July 28, 2020.
While he has tested positive as recently as July 22, 2020, he has remained asymptomatic
throughout. He is now considered “persistently positive” but not contagious. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized-patients.html. He
remains in the medical unit away from other detainees. The second detainee tested positive
during intake on July 29, 2020. He is currently isolated in medical isolation. This detainee had
close contact with one other detainee during transport, who was placed into B Dorm to cohort
(see below).
       On the afternoon of July 29, 2020, a detainee in the B Dorm presented to medical staff
with fever, headache, and body aches. He was tested using the Abbott ID Now machine, and the
results returned positive. He was placed into medical isolation. The remaining population of B
Dorm plus the individual that was exposed during transport (33 individuals) are being cohorted.
The individuals in cohort are being monitored and checked twice daily for symptoms, in

3
 Counsel for Federal Defendants previously informed counsel for Plaintiffs that the GEO officer
had close contact with both detainees. However, in preparing this report, counsel discovered that
she misread the information provided to her. One detainee had close contact, the other had
contact but not close contact with the GEO officer. Counsel regrets the error.

                                              3
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 6 of 16




accordance with ICE Health Services Corps guidelines. On July 30, 2020, all 33 individuals were
offered COVID-19 testing. 4 32 individuals consented to testing, and the specimens have been
sent out to a lab for analysis. Results are expected in 4-7 days.
2.     Increased Density at Mesa Verde.
       Plaintiffs’ Statement. Defendants have informed Plaintiffs and the Court that they are
increasing intakes in Mesa Verde, without a commensurate increase in releases. Over the past
four days, there have been sixteen new arrivals at Mesa Verde and only seven releases.
Moreover, the GEO Facility Administrator testified that only half of the class members
transferred into the detention center are being tested for COVID-19 before entering the general
population, due to purported refusals. 5 Plaintiffs are concerned about the increased density of the
facility, limiting social distancing, particularly in light of the growing number of positive tests
and Defendants’ acknowledged lack of space to isolate infected individuals.
       Defendants’ Statement: Defendants were only made aware of Plaintiffs’ concerns
regarding the population density at Mesa Verde on Friday, July 31, 2020, at 5:54 p.m. PT.
Defendants will address in a supplemental filing or at the case management conference.
3.     Information Sharing
       Defendants’ Statement: As noted above, Defendants have provided Plaintiffs with
updates regarding COVID-19 testing results multiple times each week since the last status
conference. Federal Defendants also continue to provide Plaintiffs with 1) daily arrival and
release information, 2) weekly facility rosters, and 3) rolling provision of Form I-213s, rap
sheets, and medical records for arrivals to Mesa Verde and Yuba.


4
  Plaintiffs state that the GEO Facility Manager testified that GEO was not testing the detainees
in B Dorm. The Facility Manager gave this testimony on July 30, 2020, the same day that all
detainees in Dorm B were being offered testing. The Facility Manager was not onsite during the
testing (or otherwise able to perform his usual duties and responsibilities that day) because he
was instead at Plaintiffs’ deposition.
5
  Class counsel have requested to communicate with class members who have purportedly
refused. Experts have reported to class counsel that refusal numbers are typically very low for
COVID-19 testing and class counsel are concerned that a purported 50% refusal rate at intake
may not be an accurate reflection of willingness to test. Notably, when Defendants recently
offered a test to those in Dorm B, all but one of the 33 detainees agreed to be tested.

                                              4
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 7 of 16




       On July 12, 2020, after learning that a released class member was unable to report to ICE
as required because he had tested positive for COVID-19, Federal Defendants requested that
class counsel notify Federal Defendants if a class member contracts COVID-19 after being
released on bail. In response, class counsel informed Federal Defendants of another released
class member that had contracted COVID-19 and, just prior to receiving his positive test results,
had reported to ICE in a federal building in Los Angeles. Class counsel stated they provided this
information because the class member sought their assistance in communicating the information
to ICE. However, class counsel also stated that they did not believe they had an affirmative
obligation to report positive tests in other circumstances. If Plaintiffs continue to oppose
voluntary provision of this information, Federal Defendants intend to seek an order from the
Court at the case management conference instructing them to provide it. Among other reasons,
this information is needed so that ICE can take appropriate measures if a positive released class
member came in contact with personnel during an ICE check-in and so that ICE can plan for
removals of released class members as appropriate. It is also relevant to the relative dangers of
release versus continued detention.
       Additionally, in investigating address changes proposed by released class members on
July 13, 2020, Federal Defendants discovered that one released class member was in county
criminal custody. Federal Defendants informed class counsel of this and further asked that class
counsel notify Federal Defendants of arrests of class members that are released on bail. In
response, class counsel revealed that another released class member was also in county criminal
custody. 6 However, class counsel has not agreed to provide Federal Defendants with notification
of the arrest of released class members. If Plaintiffs will not agree to voluntary provision of this
information, Federal Defendants intend to seek an order from the Court at the case management
conference instructing them to provide it.
       Plaintiffs’ Statement: Class Counsel do not believe that they can or should be required
to continuously monitor released class members as to their health status or whether they have


6
  Both of these individuals were in custody due to alleged probation violations and both were
released from custody without a finding of violating probation.

                                              5
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
           Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 8 of 16




been incarcerated by state or local officials. Class counsel do not have the ability to continually
check in with dozens of released detainees. As to re-incarceration, ICE has available mechanisms
to track the whereabouts of released detainees that are not available to class counsel, and indeed,
in one instance, learned of a class member’s arrest by local law enforcement before class
counsel.
       In both incidents of re-arrest identified by Defendants, individuals were briefly taken into
custody on suspicion of a probation violation that resulted from ICE actions (in one case, a prior
deportation; in the other, ICE arrest and detention). In both instances, the individuals were
quickly released without any finding of a probation violation.
       In the one incident where a class member had contact with ICE immediately prior to
receiving a positive test result, the individual immediately notified ISAP (which provides
electronic monitoring for ICE). Notably, the two individuals who tested positive for COVID-19
were able to rapidly seek testing and readily quarantine.
4.     Plaintiffs’ proposal regarding testing and further steps at facilities in light of further
       positive COVID tests.

       On July 24, Plaintiffs sent Defendants a detailed proposal for universal, regular testing of
detainees, contact tracing, and re-arranging facilities (by cohorting) or (if necessary to preserve
suitable social distancing) releasing detainees to account for potential positive test results, with a
request to meet and confer on the proposal. A copy of the proposal is attached hereto as Exhibit
A. The parties have since conferred once on these issues, and expect to confer further.
5.     Discovery.
       a.      Defendants have been producing documents in response to Plaintiffs’ requests
initial requests for production that were limited to subjects on which Plaintiffs might request
additional preliminary injunctive relief. The parties are currently conferring regarding ongoing
document production and the production of privilege logs.
       b.      Defendants have served two limited interrogatories on Plaintiffs, asking
(1) whether class members will consent to be tested for COVID-19 and, if not, why not, and
(2) whether class members are wearing their masks (as Defendants’ observation has been that the


                                              6
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
         Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 9 of 16




vast majority of class members, at least at Mesa Verde, do not wear their facility-provided
masks) and, if not, why not, with a request for expedited response. Plaintiffs provided an
expedited response as requested, objecting, inter alia, that the interrogatories constituted
improper attempts to conduct discovery of absent class members, were not relevant to material
issues, were unreasonably burdensome, and constituted (particularly with respect to testing)
incomplete hypothetical questions. Defendants submit that the interrogatories are appropriate, the
detained class members are readily available to class counsel for the purpose of obtaining
responses, and the information is highly relevant to the issues before the Court (including
whether any further injunctive relief ordered should require any action on the part of class
members).
       c.      Plaintiffs have noticed the following depositions, the first two of which have been
completed:
               •       Alexander Pham (ICE Assistant Field Office Director for Mesa Verde):
                       July 29 7
               •       Defendant Nathan Allen (Warden, Mesa Verde/GEO FRCP 30(b)(6)):
                       July 30
               •       Yuba County Jail (Fed.R.Civ.P. 30(b)(6)): August 6
       d.      Particularly in light of the non-responsive answers given by Mr. Pham, Plaintiffs
require the deposition of ICE related to conditions at Mesa Verde pursuant to Fed.R.Civ.P.
30(b)(6). Plaintiffs requested available dates for such a deposition on July 8. Defendants have
designated Deputy Field Office Director Erik Bonnar, but have indicated that he will not be


7
  Plaintiffs note that Mr. Pham was extraordinarily evasive and non-responsive throughout the
deposition, claiming to have difficulty understanding routine questions and claiming little or no
recollection of numerous events, decisions, and conversations occurring within the past two
months. Plaintiffs may seek both sanctions and additional time to question the deponent.
Defendants dispute Plaintiffs’ characterization of Mr. Pham, who has not had duties regarding
the detained docket at Mesa Verde for over a month. (Mr. Pham previously had been performing
the work of two Assistant Field Office Directors due to an AFOD vacancy, including but not
limited to duties regarding the detained docket at Mesa Verde, but the AFOD vacancy has since
been filled, and Mr. Pham has not had been in that position regarding the detained docket at
Mesa Verde for over a month.)

                                               7
                                   CASE NO. 3:20-CV-02731-VC
                                    JOINT CMC STATEMENT
        Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 10 of 16




available until at least August 25 due to his responsibilities at a detail in another jurisdiction.
Plaintiffs do not believe this seven-week delay is appropriate and seek the Court’s involvement
in requiring an earlier deposition date.
6.      Potential Motion for Further Injunctive Relief.
        Plaintiffs anticipate bringing a motion for further injunctive relief, focusing on the issues
set forth in Plaintiffs’ proposal regarding testing, contact tracing and re-arranging facilities that is
described in Item 3 above. Plaintiffs had intended to file this motion on our around August 14,
but their ability to do so depends upon the availability of Mr. Bonnar for deposition. Plaintiffs do
not request an evidentiary hearing in connection with their motion, but have no objection should
the Court wish to set an evidentiary hearing in connection with this motion. If the parties can
reach agreement on these issues, the motion will not be necessary.
7.      Proposed case schedules.
        The parties separately propose the following schedules for the remainder of the case.
        Plaintiffs’ proposed schedule: Plaintiffs, having reviewed Defendants’ proposed
schedule, observe that the discovery cutoff and trial dates are unrealistic and would severely
compromise Plaintiffs’ ability to discover relevant evidence. To date, Plaintiffs have propounded
extremely limited discovery concerning the subjects of additional injunctive relief, even this
discovery has been contentious and subject to significant delay. Discovery is necessary
concerning additional facts relevant to a potential permanent injunction, and no discovery has
taken place concerning additional claims including the First Amendment claims. (Plaintiffs
dispute Defendants’ contention, below, that no such discovery is necessary because these are
“legal issues” that “can be resolved on summary judgment.”) Plaintiffs anticipate that further
legitimate document requests will be met with the contention that document production will
require several months at least, making an October 31 fact discovery cutoff, for example,
unrealistic and prejudicial. Plaintiffs propose the following schedule:
        •       Completion of fact discovery: March 5, 2021
        •       Completion of expert discovery: June 4, 2021
        •       File motions for summary judgment: August 6, 2021


                                               8
                                   CASE NO. 3:20-CV-02731-VC
                                    JOINT CMC STATEMENT
          Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 11 of 16




         •      Trial: March 7, 2022
         Defendants’ proposed schedule: As Plaintiffs and the Court has observed, 8 there is no
real factual dispute about the measures being taken and not taken at Mesa Verde and Yuba. The
parties’ dispute simply is whether the measures are sufficient or insufficient and what other
options, if any, there are (about which Plaintiffs are taking discovery now). Defendants therefore
propose that, to the extent Plaintiffs maintain the current measures are insufficient, Plaintiffs file
their motion for further injunctive relief, the Court hold an evidentiary hearing or other hearing
as necessary, and the Court enter a final order deciding the COVID portion of the case granting
or denying injunctive relief. Specifically, Defendants propose the following schedule:
         •      Plaintiffs’ motion for further injunctive relief: August 14, 2020 or August 28,
                2020, subsequent to Fed.R.Civ.P. 30(b)(6) deposition of ICE witness regarding
                Mesa Verde
         •      Defendants’ response to Plaintiffs’ motion for further injunctive relief: August 28,
                2020, or September 11, 2020
         •      Plaintiffs’ reply in support of their motion for further injunctive relief: September
                4, 2020, or September 18, 2020
         •      Hearing on Plaintiffs’ motion for further injunctive relief: A date on or after
                September 18, 2020, or October 2, 2020, convenient for the parties and the Court,
                following which the Court will enter a final order deciding the COVID portion of
                the case granting or denying injunctive relief.
         Defendants do not believe additional discovery and trial will be necessary for the
remaining APA/First Amendment claim, as such legal issues can be resolved on summary
judgment. Should the Court determine additional discovery and a trial are necessary, Defendants
propose the following schedule:
         •      Completion of fact discovery: October 30, 2020
         •      Completion of expert discovery: December 18, 2020
         •      File motions for summary judgment: January 15, 2021

8
    See Tr. of June 19, 2020 Case Mgmt. Conf. 11–13.

                                              9
                                  CASE NO. 3:20-CV-02731-VC
                                   JOINT CMC STATEMENT
        Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 12 of 16




       •       Trial: March 29, 2021

Dated: July 31, 2020                    AMERICAN CIVIL LIBERTIES UNION
                                        FOUNDATION OF NORTHERN CALIFORNIA

                                        By: /s/ William S. Freeman
                                        William S. Freeman
                                        Attorney for Plaintiffs


                                        DAVID L. ANDERSON
                                        United States Attorney

                                        By: /s/ Adrienne Zack
                                        Adrienne Zack, Assistant U.S. Attorney
                                        Attorney for Federal Defendants


                                        BURKE, WILLIAMS & SORENSEN, LLP

                                        By: /s/ Susan E. Coleman
                                        Susan E. Coleman
                                        Attorney for The GEO Group, Inc. and Nathan
                                        Allen


                             ATTESTATION RE SIGNATURES
       Pursuant to N.D. Cal. Civ. L. R. 5-1(i)(3), the undersigned attests that concurrence in the
filing of this document has been obtained from each of the other signatories.

                                                  /s/ William S. Freeman
                                                  William S. Freeman




                                             10
                                 CASE NO. 3:20-CV-02731-VC
                                  JOINT CMC STATEMENT
Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 13 of 16




        Exhibit A
           Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 14 of 16


From:             Sean Riordan
To:               Zack, Adrienne (USACAN); Choe, Shiwon (USACAN); Garbers, Wendy (USACAN); Coleman, Susan E.
Cc:               Bill Freeman; Angelica Salceda; Marty Schenker; Emilou Maclean; Bree Bernwanger; Francisco Unger; Timothy
                  Cook; Genna Beier; Judah Lakin
Subject:          [Zepeda Rivas] proposal for testing/cohorting protocol
Date:             Friday, July 24, 2020 12:47:20 PM



Dear Counsel:

We write to address the urgent need for universal and regular COVID-19 testing of class
members at Mesa Verde. As you know, twelve MVDF staff and two detained class members
have recently tested positive for COVID-19. While we believe that universal and regular testing
should have already been occurring, in light of these developments it is imperative that ICE
quickly establish such a testing regime and a plan for responding to any positive test. As the
CDC’s testing guidance (“CDC Guidance”) states, “Before testing large numbers of
asymptomatic individuals without known or suspected exposure, facility leadership should
have a plan in place for how they will modify operations based on test results.”

In recent days we have consulted medical and public health experts to better understand the
problem and come up with potential solutions. Given that ICE has already expressed its
willingness to engage in universal testing, we hope the Defendants will quickly agree to the
implementation of this plan. We note that Defendants identified problematic conditions
precedent to the implementation of universal testing, see Bonnar Declaration (ECF 429-1),
para. 10 & n.3. Experts identified such conditions as either inconsequential or surmountable.

Specifically, we propose:

        Intake: ICE continue to test all arriving class members at intake and to medically isolate
        any such person who tests positive.
           
        Universal and regular testing: ICE test all MVDF personnel and class members on a
        regular basis, at least once per week, through a point of care test that returns results
        quickly, allowing the results to be acted upon.
              Experts inform us that the Abbott ID test already in use at MVDF is adequate for
              these purposes. By contrast, any test would be inadequate if it presents a
              significant delay in the availability of results, as Defendants have suggested is
              likely for tests that require offsite laboratory analysis. See Bonnar Dec. n. 3.
              As a point of reference, some other institutions – like universities – are planning
              to test their populations two to three times per week to control against
              outbreaks. Professional sports leagues are doing this daily – they are, like DHS,
              multi-billion dollar operations with the possibility of widespread COVID infection if
              adequate mitigation measures are not implemented. Experts have advised that
              weekly tests are appropriate in a setting such as MVDF, and this is consistent with
              CDC Guidance (“Approaches for early identification of asymptomatic individuals
              include, initial testing of everyone in the setting, periodic (e.g., weekly) testing of
              everyone in the setting, and testing of new or returning entrants into the
              setting.”).

        Effective contact tracing: ICE trace and test anyone who was in contact with staff or
Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 15 of 16


class members who tested positive, with a contact window beyond the two days that is
the current practice. Experts recommend tracing and testing all those who came into
contact with a confirmed positive individual within 14 days from the date that the
individual contact tested positive absent evidence that the person who tested positive
became infected only more recently.

Arranging facility for cohorting: The Defendants establish a plan for responding to
positive tests among the general population (i.e., not including intakes). If a class
member tests positive, they should be placed in medical isolation consistent with the
CDC guidelines. If there is insufficient space in medical isolation cells and/or the RHU in
which to isolate that person, as an alternative Plaintiffs propose that the Defendants
would cohort the confirmed COVID-positive class members in a separate dorm. Thus,
Defendants would:
       Clear the class members from one of the dorms and use that dorm as the site in
       which to quarantine those who test positive in a cohort. The clearing of that dorm
       should include taking measures to ensure that air is not circulating from that
       dorm to other parts of the facility. This may require modifying the existing
       ventilation system. It should also include significant measures to ensure that staff
       serving that COVID-positive dorm take measures to prevent transmission to other
       parts of the facility (i.e., with staff limiting their engagement with other class
       members outside of the dorm of those who test positive except to the extent
       necessary). On the expectation that adoption of this protocol would increase the
       safety level of the remaining dorms, we would be willing to discuss a modest
       increase in the number of detainees housed in those dorms.
       Refrain from adding any new individual into a dorm from which a class member
       was moved after testing positive until 14 days have passed or all individuals in
       that dorm have tested negative. The dorm from which a class member was
       moved essentially becomes its own temporary cohort.

Refusal issues: If the benefits of being tested were explained to all class members, we
believe it would be very rare for a class member to refuse a test. With this in mind:
      The parties should work together to formulate an information sheet providing
      basic information about testing to class members, which would be provided at
      the time a test is offered.
      Any class members who refuse to be tested should be provided an opportunity to
      speak with class counsel.
      If after speaking with class counsel, they continue to decline testing, they should
      be cohorted in one of the RHU or medical cells, if available, or, if space
      restrictions render it necessary, in another dorm that could be cleared for the
      purpose of cohorting those who refuse.
      ICE should refrain from transferring to another detention facility anyone who
      refuses to be tested on intake. Public health experts inform us that this practice
      presents a risk to the personnel involved in the transport and to the personnel
      and detainees at the receiving facility, and these concerns are consistent with the
      CDC Guidance on Management of COVID-19 in Correctional and Detention
      Facilities which strongly discourages transfers of detained persons “unless
      necessary.” At intake, individuals should be presented in a positive way the option
      of taking a test, afforded an opportunity to speak with class counsel about the
      test if they express reluctance, and cohorted for 14 days with anyone else who
      refuses if they ultimately decline to be tested.
Releasing individuals to avoid increased density if dorms need to be rearranged in
light of positive test results: Given the significant possibility that at least one and
possibly two dorms would have to be cleared under this plan, and to comply with the
preliminary injunction’s requirement that conditions be maintained at the current level
of safety, ICE will likely need to release additional class members at MVDF and/or slow
       Case 3:20-cv-02731-VC Document 474 Filed 07/31/20 Page 16 of 16


      or stop the arrival of new class members for a time. Otherwise, in clearing one or more
      dorms, the remaining dorms will be made significantly more crowded, increasing the
      risk of COVID-19 transmission in those remaining dorms. This should be done either
      voluntarily or through the Court’s revisiting of bail applications, and this should prioritize
      those with medical vulnerabilities.

The Defendants have already offered universal testing of some sort (Bonnar Dec. para. 10) and
have apparently seriously considered a cohorting scheme similar to the one suggested here
(GEO 059). We hope then that the parties can reach a quick agreement to meaningfully
address the testing and cohorting issues that the recent positive test results have made all the
more urgent. Everyone involved has a significant interest in ensuring that Mesa Verde doesn’t
become the San Quentin of immigration detention centers. Our experts think the measures
we’ve proposed, which are consistent with CDC guidance, represent a reasonable way to
hedge against a tragic and deadly outcome.

We suggest the parties meet and confer to discuss this at the earliest opportunity. We hope to
be able to resolve this without further litigation.

Best Regards,
Sean
